I am unable to agree with the majority opinion.
On the 16th day of March, 1917, Philip Payton, a full-blood Choctaw Indian, died in Pontotoc county, state of Oklahoma. The said Philip Payton left no children, wife, father, nor mother, nor grandfather or grandmother, surviving him, and but one uncle, to wit, Noah Payton, the contestant herein, who states that he is the only heir at law of the said Philip Payton, deceased. On the 31st day of March, 1917, there was filed in the county court of Pontotoc county, Oklahoma an instrument in writing, purporting to be the last will and testament of the said Philip Payton, deceased, together with a petition for the probate of said will, and the appointment of Nancy Bell Shipley, the principal beneficiary under the will, as executrix.
After the usual provisions relative to the health and mental capacity of the testator, and the direction for the payment of the just debts of said testator, it is provided:
"I further give and bequeath to each and every person who may be able to show that they are my legal heirs at the time of my death, under the laws of the state of Oklahoma, at the time of my death, if any there be, the sum of five ($5.00) each.
"I further give and bequeath all the rest, remainder and residue of my property, both personal property and real estate to my beloved friend (who has cared for me so faithfully for so many years), Mrs. Nancy Bell Shipley, to have and to hold said property to herself, for her heirs and assigns forever.
"I hereby appoint her, the said Nancy Bell Shipley, my sole executrix without bond of this my last will and testament."
The will appears to be properly signed, subscribed, and attested, and is dated the 7th day of March, 1914. Thereafter Noah Payton, plaintiff in error and the alleged sole heir of the said deceased, filed in the county court of Pontotoc county his objections to the probate of said will, which said objections may be summarized as follows:
First, that said will was not executed or attested in accordance with the requirement of law governing the execution and attestation of wills.
Second, that at the time of the execution of the said purported will, the said deceased was of unsound mind, having at the time a guardian duly appointed by the probate court of Pontotoc county; that said testator was not possessed of sufficient testamentary capacity to make a valid will; and,
Third, that said will, if executed at all, was executed because of undue influence, coercion, duress, and fraud practiced on the said Philip Payton by M.E. Shipley, the husband of legatee; and,
Fourth, that the said Philip Payton was a full-blood Indian of the Choctaw tribe, could not read or write, and was deaf and dumb, devoid of understanding and wholly incapable of making a valid disposition of his property at the time of the execution of the purported will.
From a judgment of the county court of Pontotoc county, that court refusing the probate of the will, the cause was appealed to the district court of Pontotoc county, and after hearing in that court the court made and filed its finding of facts and conclusions of law, which may be summarized as follows: (1) that there was no fraud, coercion, duress, or undue influence exerted upon testator in the execution of the will; (2) that the incompetency which had been theretofore adjudicated and found to exist, had ceased; (3) that testator had sufficient mental intelligence to understand the nature of the will and was possessed of testamentary capacity; (4) that the attesting witnesses understood the sign language of the testator and could and did converse with him, and that the will, as actually written, subscribed, and attested, represented the wish and will of the testator, and that the will was the last will and testament of said testator, and duly and properly executed and attested.
It is admitted under the facts as presented by the record that the testator was *Page 151 
a full-blood Choctaw Indian about 38 years of age, deaf and dumb, and unable to read or write either the Choctaw, English, or any other language; that he was unfamiliar with the deaf and dumb alphabet and that his means and methods of communication were limited to such crude signs as he had learned. It is further undisputed that the said Philip Payton was a man of normal physical and bodily strength; that he was able to perform and did perform the usual and ordinary duties about the farm, and that testator had lived in the home of the beneficiary, Mrs. Shipley, and her husband for a period of 15 years, and that during that time he had been treated as a member of the family; that none of testator's relatives, if any there were, had shown any concern or care for his welfare or comfort and that none of such relatives had communicated or visited with him for a long period of time; that the husband of the principal beneficiary was the guardian of the testator; that the simple wants of the testator had been met and provided by Mrs. Shipley. Relative to the mental attitude of the decedent, the evidence presented by the record is at total variance and irreconcilable; some of the witnesses testifying that testator was wholly devoid of mental capacity and unable to appreciate and comprehend the most commonplace things and facts, and was without any conception of property values; while, upon the other hand, it is testified by numerous witnesses that he was possessed of an average degree of intelligence found among full-blood Indians, and that he understood and knew that certain money and funds belonging to him were deposited in a certain bank; that he performed the ordinary duties on the farm with ordinary ability and skill, sometimes engaging himself to neighbors to assist in farm work; that he was able to appreciate the difference in value of certain coins; that he could count on his hands to a number testified to from 20 to 300; that he could weigh cotton; that he knew and recognized those with whom he had opportunity for acquaintance, and it was further testified that those who were continuously associated with him were able reasonably and readily to communicate with him concerning the ordinary affairs and to understand the thoughts and ideas desired to be communicated by him; yet, again, it is testified that he was able to communicate concerning only such matters and objects as were most general and commonplace. There is a suggestion in the record, though not clear, that perhaps the affliction as to speech and hearing did not befall the testator until he had reached the age of 7 or 8 years.
It is first contended that the trial court erred in finding, as a conclusion of fact and of law, that the will was not obtained by duress, coercion, undue influence, or fraud. Whatever may be the presumption by reason of the fact that Mrs. Shirley, the principal beneficiary under the will, was the wife of the guardian of the testator, we cannot conceive that such fact could do more than to require that it be affirmatively shown that the will was a free and voluntary act of the testator. The rule announced by this court is: The burden of proof in the trial of a contest on the probate of a will, is upon the proponents of the will to make a prima facie showing that the will is entitled to probate; the burden then shifts to the contestant to establish the issues presented by the contest. In re Son-se-gra's Will, 78 Okla. 213, 189 P. 865. And while we are presented with no ruling of the court which suggests the placing of the burden of proof to establish the presence of undue influence, coercion, or fraud, but accepting the contention that this burden under the circumstances presented by the record in this case was upon the proponent, we think such burden fairly and fully met. This court, in Re Cook's Estate, 71 Oklahoma, 175 P. 507 held:
"Undue influence, such as will invalidate a will, must be something which distroys the free agency of the testator at the time when the instrument is made and which, in effect, substitutes the will of another for that of the testator. It is not sufficient that the testator was influenced by the beneficiaries in the ordinary affairs of life, or that he was surrounded by them and in confidential relations with them at the time of its execution."
It is further said:
"It is true from the nature of the subject that proof of undue influence is necessarily largely or wholly circumstantial, and the contestant is not confined to the facts which he may be able to adduce, but is entitled to all the natural inferences which may be derived from established facts. But the will of a person found to be possessed of sound mind and memory ought not to be set aside on evidence tending to show only a possibility of undue influence."
We find nothing in the record in this case that indicates that either the beneficiary or her husband ever at any time made any suggestions concerning the will or any provision thereof, but it is testified that, upon the contrary, the information upon which the provisions of the will were predicated was secured by a disinterested notary, with the aid and assistance of the witnesses to the will, who, the record shows, had long been associated with the testator and were able to readily communicate with him. It is in *Page 152 
evidence that the husband of the principal beneficiary had, about the time of the making of the will, consulted a lawyer with reference to making such will and stated that it was the desire of the testator to bequeath his property to the beneficiary named. But the notary who prepared the will testified that he obtained from the testator himself, with the assistance above mentioned, the facts and provisions actually inserted in the will.
It should not be forgotten that the defendant in error had for many years stood in the place of mother to the unfortunate testator, and it would be unnatural to suggest that the legitimate influence which arises from the feeling of affection and gratitude created by kindly services should prevent the reward of those who had rendered such services so long, and there is no reasonable evidence to suggest that such feeling of gratitude was taken advantage of to control the mind of the testator, and I am unable to say that the trial court was not justified under the record in holding that such will was not obtained by duress, undue influence, or fraud, but was the free and voluntary expression of the testator.
It is next contended that the court erred in finding, as a matter of fact and of law, that the testator possessed sufficient testamentary capacity to execute the will. It may be noted that, according to the text-writers, the early rule was that those persons born deaf, dumb, and blind, since they always lack the common inlets of understanding, were incapable of having animus testandi and could not make a valid will. Under the modern rule, however, neither blindness nor deafness and dumbness, nor all of such infirmities, will alone incapacitate a person to perform the testamentary acts. Alexander on Wills, vol. 1, pars. 348, 349. If a person so afflicted has testamentary capacity and can communicate his desires and purposes, whether such desires or purposes be expressed by words, written or spoken, or by signs, and present an intelligible scheme of disposition, the requirements of the statutes have been met. Alexander on Wills, vol. 1, pars. 348, 349; Potts v. House, 6 Ga. 324, 50 Am. Dec. 329; Christmas v. Mitchell, 38 N.C. 325; Goods of Geale, 35 W.  Tr. 431; Stancell v. Kenan, 33 Ga. 56.
It will have been observed that at the time of the execution of the will, the testator was under guardianship and had been adjudged incompetent to manage his property. There had been no judicial determination of a restoration to competency; but it is provided by section 890, Rev. Laws 1910, that:
"After his incapacity has been judicially determined a person of unsound mind can make no conveyance or other contract, nor designate any power, nor waive any right, until his restoration to capacity is judicially determined. But if actually restored to capacity, he may make a will, though his restoration is not thus determined."
And in the case of Hill et al. v. Davis et al., 64 Oklahoma,167 P. 465, it is said:
"Upon the issues of testamentary capacity, it appears that the testatrix had, prior to the time of the execution of the will, been adjudged incompetent to manage her property, and a guardian of her estate appointed. Her restoration to capacity had not been judicially determined, and the guardianship in fact continued to her death. But she could, nevertheless, make a valid will, if she had been in fact actually restored to capacity at the time of its execution."
The trial court in its findings recognized the rule that the findings of the probate court that on the date he was adjudged an incompetent he was an incompetent, and in order for testator to have capacity to make the will, it was necessary to find that such incompetency had ceased. But the court found further:
"That the same mental condition did not exist at the time of the execution of the will as at the time of the adjudication of the incompetency, and that testator possessed testamentary capacity and was mentally competent to make the will."
This court has had frequent occasion to determine what state of facts amounted to testamentary capacity, and the ordinary test of testamentary capacity is: "Did the testator understand the effect and consequence of his act at the time the will was executed?" A test often quoted is stated in Gardner on Wills, p. 100, par. 81, viz.:
"A testator has a sound mind for testamentary purposes only when he can understand and carry in mind, in a general way, the nature and situation of his property, and his relations to the persons around him, to those who naturally have some claim to his remembrance, and to those in whom, and the things in which, he has been chiefly interested. He must understand the act which he is doing, and the relation in which he stands to the objects of his bounty and to those who ought to be in his mind on the occasion of making his will."
This court, in Bilby et al. v. Stewart, 55 Okla. 767,153 P. 1173, said:
"Testamentary capacity, or the lack thereof, is a question of fact. There is no rule by which it may be determined, with precision, where capacity ends and incapacity begins but this question should be determined from all the facts and circumstances of each particular case; and, where the evidence *Page 153 
fairly and reasonably supports the findings of testamentary incapacity, the same will not be disturbed." 40 Cyc. 1331; Gordon et al. v. Gordon, 92 Kan. 730, 142 P. 242; Slaufgter v. Heath et al., 127 Ga. 747, 57 S.E. 69, 27 L. R. A. (N. S.) 1.
The conflicting testimony, as has been heretofore noticed, concerning the testamentary capacity of the testator presented a question of fact for the determination of the court and the testamentary capacity having been determined upon evidence reasonably supporting the same, under the authority of numerous decisions of this court such finding will not be disturbed here. Bilby et al. v. Stewart, supra; Gordon et al. v. Gordon, supra.
The last assignment of error is that the court erred in finding as a fact and in his conclusions of law and in his judgment entered in this cause that two of the attesting witnesses understood the sign language of the deceased and could and did converse with him, and that said will was properly published by the testator by his declaring to the attesting witnesses said instrument to be his last will and testament.
To my mind, the most difficult phase of this case is presented in this assignment, and while the difficulties standing in the way of the conclusion reached by the trial court are not overlooked, under the findings of the trial court and the condition of the record presented to us. The difficulty lying in the pathway of the contestant is still greater. It should be noted that a number of times during the hearing of this cause witnesses were asked to indicate the sign and motion used in describing objects and matters to the testator, and signs and motions used by the testator in indicating his replies and purposes. These motions and signs in many instances are not detailed in the record, but the record discloses that "witness here indicates." The effect, clearness, force, and meaning of these motions and signs were available to the trial judge, but unavailable to this court, but it is in evidence that the witnesses to the will and the members of the family with whom testator lived, after continued association, were easily and readily able to understand the meaning of testator's signs and motions. I am not unmindful of the difficulty of the accurate interpretation of the signs and motions that might be made by one afflicted as was the testator, but I think much of the difficulty that may be immagined under such circumstances disappeared when the simple terms of the will now presented are considered.
In determining testamentary capacity and the ability to express one's purpose, the nature and character of the will must be considered. A will may be simple or complex, and the issue is not whether the testator had capacity to make any certain kind of will but whether he had capacity enough to make the particular will in dispute. The number of objects and character of the disposition may easily affect the mental efforts and ability required and, as was said in Campbell v. Campbell (Ill.) 22 N.E. 620:
"The capacity to comprehend a few simple details may in one case, suffice to enable the party to intelligently dispose of his property by contract or will, while in another case, if the estate be large, requiring the remembrance of many facts, and the comprehension of many details, and the disposition to be made is complicated, the same mental capacity may be wholly insufficient to that intelligent understanding of the business requisite to the making of a valid will."
The provision virtually amounted to bequeathing testator's entire estate to Mrs. Shipley. It is true that, under the admitted testimony of the witnesses, it is doubtful whether the testator indicated that he desired to make a bequest of $5 to all next of kin who might establish their heirship, and it is perhaps certain, under the record in this case, that testator did not understand that he was directing the appointment of Nancy Bell Shipley as executrix of the will and testament; but, admitting these facts to be true, I do not understand that the will is to be held invalid for such reasons, for it has been frequently held that where the invalid portions of a will can be separated from those which are valid and still give effect to the general testamentary scheme, the invalid clauses will be disregarded, and those which are valid upheld. Alexander on Wills, par. 38; Carpenter v. Hubbard (Ill.) 105 N.E. 688; Johnson v. Preston, 226 Ill. 447, 80 N.E. 1001, 170 L. R. A. (N. S.) 564; 40 Cyc. 1080.
Regarding the effect of previous judgments setting aside conveyances by reason of testator's incapacity, see Collins v. Long (Ore.) 186 P. 1038.
Without discussing the comparative intelligence required to support a finding of testamentary capacity as measured by the capacity to make legal and binding contracts, it is pertinent to note the requirements of the statute relative to the necessary ability to support valid and binding contracts. Section 877, Rev. Laws 1910, provides:
"All persons are capable of contracting, * * * except persons of unsound mind"
— while section 882, Rev. Laws 1910, provides:
"Persons of unsound mind within the meaning of this chapter are idiots, lunatics and inbeciles." *Page 154 
Without defining the terms used in the statute, I do not believe that testator could have been fairly held to come within either of the classes designated. It must not be forgotten that testamentary capacity must be tested as of the time the will was executed. A number of witnesses, apparently well advised and wholly disinterested, measured the testator as having been possessed of the "intelligence possessed by the average full-blood Indian."
To overturn the findings of the trial court is, in my opinion, to disregard the many decisions of this court relative to the weight and effect to be given to the findings and conclusions of the trial court.
The legacy to the beneficiary in the will, under the circumstances of the record, was most natural. Tender ministrations in sickness and watchful care in health justified a full feeling of friendship and affection. The bequest was a simple one, easily expressed, and, in spite of the conflicting evidence as to the mental attitude and testamentary capacity of the testator, I have no difficulty in concluding that the findings of the trial court were not against the clear weight of the evidence.
For the reasons assigned, the judgment of the trial court, in my judgment, should be affirmed.
HARRISON, V. C. J., and KANE and PITCHFORD, JJ., concur in this dissent.